LOPEZ, Judge (specially concurring). I concur in the result only. The traditional equal protection test (as opposed to the strict standard of review) requires three steps in determining the reasonableness of a statutory classification: (1) the classification itself must be a rational one; and (2) the classification must further a proper governmental purpose; and (3) all persons within the classes established must be treated equally. It must be emphasized that laws are almost always inherently unequal, involving some disparity in treatment and seldom affecting everyone in the country in like manner. The usual legislative method is to provide for or regulate classes of persons or property. Moreover, where no “fundamental” rights or “suspect criteria” are involved, classifications are generally presumed reasonable; i. e., if any state of facts can reasonably be conceived that would justify the classification, the existence of those facts will be assumed by the court to be the basis of the classification in order to uphold the statute. Lindsley v. Natural Carbonic, 220 U.S. 61, 31 S.Ct. 337, 55 L.Ed. 369 (1911). The majority has not effectively countered this presumption, nor effectively established that the classifications involved do not further any proper governmental purpose. Given a justiciable constitutional controversy, the court must nevertheless temper its constitutional analysis with the traditional reluctance to substitute a judicial determination for the conclusion of the legislature. In the case sub judice, however, the longstanding principle of deciding constitutional questions only when necessary must yield. Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974); Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 80 L.Ed. 688 (1936) (Brandéis, J., concurring). I concur in Judge Sutin’s opinion because the classification itself is irrational, although it may treat all persons within the class alike and may reasonably further a proper governmental purpose.